C. A. 5th Cir. Certiorari granted limited to Question 1 presented by the petition, which reads as follows:
“1. Is an apparatus claim of a United States patent directed to a combination of elements, each of which is old, infringed under 35 U. S. C. §271 (a) when:
“(a) although the individual elements are manufactured in the United States,
“(b) the individual elements are never assembled in the United States, and
“(c) the first and only assembly of the elemental parts into an operable combination or apparatus occurs, and all testing, adjustment, modification and use of the assembled apparatus is conducted in, a foreign country?”